Citation Nr: 1757111	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO. 13-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The RO in Philadelphia, Pennsylvania currently has jurisdiction over this matter. 

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This matter was previously before the Board in May 2015 and was remanded for further development. The Board finds that substantial compliance with the prior remand has been accomplished. Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him. See D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

The probative and competent evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability was incurred in or related to military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran contends that his current bilateral hearing disability was caused by exposure to hazardous noise while in service. In particular, the Veteran contends that he was exposed to loud noise while driving artillery and setting off artillery simulators. In-service acoustic trauma was conceded in the Board's May 2015 decision.

Turning to the evidence of record, the Veteran's service treatment records (STRs) include a report documenting the Veteran's October 1969 examination for enlistment which included an audiologic examination. The Veteran also completed a Report of Medical History Form, in which the Veteran denied having trouble hearing. The audiological examination, pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
--
25
LEFT
15
15
10
--
30

The Veteran's STRs are silent for any complaints of hearing loss or hearing difficulty.

The Veteran had a separation examination in October 1971 which included an audiological examination. The Veteran completed a Report of Medical History Form, in which the Veteran denied having trouble hearing. The audiological examination, pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Veteran submitted a private medical treatment record from February 1991 containing audiological test results and a letter from Dr. C.F., an ear, nose and throat (ENT) specialist. In Dr. C.F.'s letter, he writes that the Veteran was seen for complaints of hearing impairment. The Veteran was found to have high frequency hearing, which Dr. C.F. stated was consistent with noise induced hearing loss. The record also documents that the Veteran reported having had a long history of noise exposure that is occupationally related. 

The Veteran was afforded a VA audiological examination in June 2011 during which he reported that in service he was a heavy vehicle driver per his military occupational specialty (MOS). He also reported involvement with "project masters" which included war games with excessive noise from grenades and gun fire from the rifle range. After military service, the Veteran stated he was a truck driver with minimal noise exposure from 1972 to 1979. In 1979, the Veteran retired on disability for his back and has not worked since. The Veteran denied any recreational noise exposure.

Following audiometric testing, which showed hearing loss that meets 38 C.F.R. § 3.385, the examiner diagnosed mild sloping to severe sensorineural hearing loss in his right ear and mild sloping to profound sensorineural hearing loss in his left ear. The examiner offered the opinion that the Veteran's hearing loss was not related to service, to include military noise exposure, "based on the diagnosis of normal hearing acuity at the [Veteran's] time of separation in January of 1972." 

The Veteran submitted a private medical record of an audiological examination from September 2013. The audiological examination report documented that the Veteran had sensorineural hearing loss that was due to noise trauma in the past. 

In March 2014, the Veteran testified at his Board hearing that he doesn't remember having an audio examination during his separation examination. The Veteran also testified that he worked in construction and as a truck driver after service but always wore hearing protection as required by the Occupational Safety and Health Administration (OSHA). The Veteran also admitted to hunting after service but stated that he had not done so in the previous 10 to 15 years. Additionally, the Veteran testified that during service he was exposed to loud noise and that during service, he was told by other service members his television volume was too loud the others. The Veteran testified that the volume he used was the only volume that he could hear.

The Board remanded the claim in May 2015 because the June 2011 VA opinion was inadequate (See Hensley, 5 Vet. App. at 155) and the 1991 statement from Dr. C.F. did not distinguish between in-service and post-service noise exposure.  

Pursuant to the Board's May 2015 remand, a supplemental medical opinion was obtained in July 2015. The examiner reviewed the Veteran's record including the VA audiological examination from June 2011 and the February 1991 letter from Dr. C.F. The examiner opined that the condition claimed was less likely than not (less than 50%  probability) incurred in or caused by the claimed in-service injury, event or illness, and also that it is at least as likely as not the current hearing loss is etiologically related to the Veterans military service to include in service noise exposure. 

The examiner stated the opinion was based upon that fact that the Veteran's hearing was documented essentially normal at both his entrance and separation examinations. The examiner also cited to a 2006 study published by the Institute of Medicine (IOM) that stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure. The examiner further stated that the IOM study found that there is insufficient evidence for longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Therefore based on the above evidence from the IOM study the level of hearing acuity documented in 2011 is less likely as not a result of the Veteran's service related noise exposure in 1970 to 1972.

The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during and after active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, there is a lack of contemporaneous medical records documenting any hearing loss during service, but the Veteran has provided sworn testimony describing symptoms of decreased hearing that he experienced during service. His official records confirm his MOS as heavy vehicle operator and noise exposure during service is conceded.

The Board also takes note that the Veteran's audiological examination results documented at separation are oddly all the same value of 0 decibels for all tested frequencies. None of the Veteran's other audiological examination results reflect the same identical values for all tested frequencies. This is even the case for the Veteran's audiological examination during his entrance examination. The audiological results documented during the Veteran's separation examination are consistent with his sworn testimony that he doesn't remember having an audiological test at separation. Thus, the Board finds that the audiological examination results recorded at separation are unreliable, and likely do not accurately reflect that the Veteran's hearing acuity at separation. Therefore, the Board finds the Veteran's lay-testimony of symptoms of hearing loss during service to be credible despite the lack of treatment records documenting in-service complaints of hearing loss symptoms.

As such, the question remaining for consideration is whether there is a nexus between the in-service hearing loss and the current bilateral hearing loss disability. To determine whether there is such a relationship, the Board turns to the competent evidence of record.

The written statement submitted by the Veteran's spouse in September 2013, state that the Veteran had experienced difficulty hearing and other hearing loss symptoms since separating from service, as early as, 1972. The Veteran continued to experience hearing loss, and in February 1991, he sought treatment for hearing loss from Dr. C.F. was found to have sensorineural hearing loss bilaterally that was due to exposure to loud noise. The Veteran also offered sworn, credible testimony that while he had occupational noise exposure after service, he wore hearing protection at that time. 

Evidence against the claim is the June 2011 and July 2015 VA opinions; however, the Board finds those opinions are not persuasive. The June 2011 examination is inadequate because the basis of the negative nexus opinion is the presumption that the Veteran's audiological examination results were normal at separation. The July 2015 examiner considered testing at enlistment and separation and cited to a 2006 IOM study that stated that permanent hearing loss occurs immediately and there is insufficient evidence that a person will develop hearing loss later in life from acoustical trauma years, if not decades earlier. However, with the questionable validity of the Veteran's audiological examination results, the Board finds that the examiner's opinion is not dispositive. 

In summary, the competent and credible evidence is in equipoise regarding whether the Veteran incurred hearing loss during service and has had hearing loss symptoms since then. The medical evidence within the records shows that the Veteran has been diagnosed with bilateral hearing loss that is a disability for VA compensation purposes. The benefit of the doubt is resolved in the Veteran's favor; service connection for bilateral hearing loss must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
M. E. Larkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


